— Order of the Supreme Court, Kings County, dated April 28, 1966, modified, on the law and the facts, as follows: (1) by reducing the amount fixed therein (a) as the value of respondent’s services from $2,000 to $1,000; and (b) for disbursements to $20; (2) by charging respondent the $200 which was advanced to him for disbursements; and (3) by reducing from $2,231 to $820 the total net amount of the liens to which respondent is entitled on the papers in his possession and on any recovery obtained by plaintiff in the above-entitled action whether received by settlement, compromise or recovery, or by way of judgment. As so modified, order affirmed insofar as appealed from, without costs. Findings of fact inconsistent herewith are reversed and new findings made as indicated herein. In the light of all the circumstances herein, we believe $1,000 to be the reasonable value of the services rendered by attorney Katz. Accordingly, he is entitled to this sum, plus his actual disbursements, as a condition of the release *750of the security (papers and records) held by him by virtue of his retaining lien. Respondent’s disbursements erroneously included his printing costs on a prior appeal (Taraborrelli v. Vinciguerra, 25 A D 2d 544) which was conducted for his own benefit (Eisner v. Hamel, 6 Hun 234). Other items were also incorrectly included, e.g., sums spent for routine clerical work and for legal research (see, e.g., Matter of Lessig, 165 Misc. 706; Matter of Carney, 93 Misc. 600, 607, affd. 175 App. Div. 201, affd. 220 N. Y. 676). Beldock, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.